 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     PENN-STAR INSURANCE                                  Case No.: 1:18-cv-01319-DAD-EPG
11
     COMPANY,
12                                                        ORDER VACATING SCHEUDLING
                    Plaintiff,                            ORDER, CONTINUING SCHEDULING
13                                                        CONFERENCE, AND OTHERWISE
                                                          STAYING CASE
14          v.

15   ZENITH INSURANCE COMPANY,
     et al.                                               (ECF No. 54)
16

17                  Defendants.
18

19          On April 13, 2020, the parties submitted a joint status report in advance of their April 21, 2020
20   Mid-Discovery Status Conference. (ECF No. 54.) The parties agreed that no further substantive rulings
21   can be made in this matter until an underlying state action is resolved. The parties inform the court that
22   the state action, which was set for trial on June 22, 2020, has been put off on account of COVID-19.

23   Accordingly, they request that the Court vacate the current dates in the insurance action, set a status

24   conference in approximately 120 days, and otherwise stay the action.

25          The Court GRANTS the parties’ request.

26
     //
27   //
28   //

                                                          1
 1        For the aforementioned reasons, IT IS ORDERED that:

 2
                1. The deadlines set in Case No. 1:18-cv-01319, (ECF Nos. 25, 41, 42, 53), are hereby
 3
                   VACATED.
 4
                2. The Mid-Discovery Scheduling Conference scheduled for April 21, 2020, is
 5                 CONTINUED until July 27, 2020, at 9:30 a.m., in Courtroom 10 (EPG) before
 6                 Magistrate Judge Erica P. Grosjean.
 7                     a. The parties may appear telephonically, with each party directed to use the
 8                        following dial-in number and passcode: 1-888-251-2909; passcode 1024453.
 9                     b. The parties are also reminded to file a joint statement outlining any proposals or
10                        disputes about a revised schedule, with said statement due one full week prior to

11                        the conference.

12              3. This case is otherwise STAYED.

13
     IT IS SO ORDERED.
14

15     Dated:     April 14, 2020                             /s/
16                                                    UNITED STATES MAGISTRATE JUDGE

17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
